Per Curiare
It appears that previous to the making of the order for the violation of which the third party appellant has been adjudged in contempt, the judgment debtor, E. H. Roth, Inc., had assigned the debt to another firm, to which the third party *684thereafter made payment. The assignment of the debt divested the debtor of all title to the fund and vested title in the assignee. Payment to the assignee, therefore, did not constitute a violation of the order restraining the third party from transferring property belonging to the debtor. (Matter of Duryea, 17 App. Div. 540.)
Order reversed, with ten dollars costs and disbursements, and motion denied.
All concur; present, Levy, Callahan and Untermyer, JJ.